IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2039
                            Filed September 23, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

NEAL CYMONE JOHNSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Linn County, Paul D. Miller, Judge.



      Neal Johnson appeals following his conviction of burglary in the second

degree. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       A jury found Neal Cymone Johnson guilty of burglary in the second degree,

in violation of Iowa Code sections 713.1, 713.5 (2017). On appeal, Johnson

asserts the State failed to present sufficient evidence at trial to prove he acted with

the specific intent to commit sexual abuse.

       I.     Background Facts & Proceedings

       During the late morning in December 2017, S.M. was in her apartment,

located in Cedar Rapids. From the kitchen, she heard a knock at the door. On the

other side of the door was her neighbor, Johnson. At the time, Johnson was living

with his girlfriend, S.R., in an apartment on the same floor as S.M. S.M. was

unfamiliar with Johnson except for their brief encounters around the apartment

building.

       S.M. cracked her door about a foot wide. Johnson was mumbling and not

wearing any clothing from the waist down. Unable to understand Johnson, S.M.

asked what he was doing. Johnson then began pushing on the door. S.M.

attempted to stop him, putting her foot behind the door. As Johnson continued to

push, he stated, “I’m going to—I want to eat your pussy.” Johnson continued

pushing and was able to make it a few feet into S.M.’s apartment. S.M. screamed

for help and continued to resist Johnson.         After approximately two minutes,

Johnson turned and ran toward his girlfriend’s apartment.

       S.M. called the police to report what had happened. Officers Zach Jeffries

and Tyler Drabenstot arrived a few minutes later. Officer Drabenstot spoke with

S.M., and Officer Jeffries spoke to S.M.’s neighbor, Deborah Osborne. Both

officers went to S.R.’s apartment to speak with Johnson. S.R. let them in. While
                                          3


speaking with the officers, Johnson mentioned, “he knew he shouldn’t have done

it, it was an improper thing to do.” Johnson was arrested and charged with burglary

in the second degree. After a trial, a jury found him guilty.

       II.    Discussion

       At trial, Johnson moved for a motion for judgment of acquittal arguing the

State had not provided sufficient evidence to prove that he acted with the specific

intent to commit sexual abuse. The claimed error is preserved, and he renews it

on appeal. See State v. Truesdell, 679 N.W.2d 611, 615 (Iowa 2004).

       We review sufficiency of the evidence claims for a correction of errors at

law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). A jury verdict is binding

upon this court and will be upheld unless it is not supported by substantial

evidence. Id. Evidence is substantial if, when viewed in the light most favorable

to the State, “it can convince a rational jury that the defendant is guilty beyond a

reasonable doubt.” Id. The jury is “free to reject certain evidence and credit other

evidence.” Id. (citation omitted). We consider all evidence in the record, including

all reasonable inferences therefrom, not just the evidence supporting guilt. Id.

       For the jury to find Johnson guilty of burglary in the second degree, the State

had the burden of proving beyond a reasonable doubt the following elements:1

               1. On or about December 2, 2017, the Defendant entered into
       [S.M.]’s apartment.
               2. [S.M.]’s apartment was an occupied structure as defined in
       Instruction No. 19.
               3. The Defendant did not have permission or authority to enter
       into [S.M.]’s apartment.

1 When a jury is instructed without objection, the jury instructions become “the law
of the case for the purposes of reviewing the sufficiency of the evidence.” State v.
Banes, 910 N.W.2d 634, 640 (Iowa Ct. App. 2018). Here, Johnson did not object
to any instructions, so all of the jury instructions are the law of the case. See id.
                                         4


             4. [S.M.]’s apartment was not open to the public.
             5. The Defendant did so with the specific intent to commit
       sexual abuse.
             6. During the incident, [S.M.] was present in her apartment.

       Johnson solely challenges the sufficiency of the evidence presented to

prove the fifth element, that he acted with the specific intent to commit sexual

abuse. The jury was instructed as to the meaning of specific intent as follows:

       “Specific intent” means not only being aware of doing an act and
       doing voluntarily, but in addition, doing it with a specific purpose in
       mind.
              Because determining the Defendant’s specific intent requires
       you to decide what he was thinking when an act was done, it is
       seldom capable of direct proof. Therefore, you should consider the
       facts and circumstances surrounding the act to determine the
       Defendant’s specific intent. You may, but are not required to,
       conclude a person intends the natural results of his acts.

The jury was instructed as to the meaning of “sexual abuse” as follows: “‘Sexual

abuse’ is defined as any sex act between persons is sexual abuse by either of the

persons when the act is performed with the other person and the act is done by

force or against the will of the other.” The jury was instructed as to the meaning of

“sex act” as follows:

       “Sex act” means any sexual contact:
              1. By penetration of the penis into the vagina or anus.
              2. Between the mouth of one person and the genitals of
       another.
              3. Between the genitals of one person and the genitals or anus
       of another.
              4. Between the finger or hand of one person and the genitals
       or anus of another person.

       Johnson’s statements and actions provide sufficient evidence for a jury to

find that he entered S.M.’s apartment with the specific intent to engage in sexual

abuse.

       A defendant acts with the specific intent to commit sexual abuse if
                                         5


              [t]he overt act . . . reach[es] far enough towards the
              accomplishment, toward the desired result, to amount
              to the commencement of the consummation, not
              merely preparatory. It need not be the last proximate
              act to the consummation of the offense attempted to be
              perpetrated, but it must approach sufficiently near it to
              stand either as the first or some subsequent step in a
              direct movement towards the commission of the
              offense after the preparations are made.

State v. Kelso-Christy, 911 N.W.2d 663, 668 (Iowa 2018) (alterations and omission

in original) (quoting State v. Radeke, 444 N.W.2d 476, 478 (Iowa 1989)).

       As the jury was so instructed, intent may be inferred from the defendant’s

“words . . . and actions in light of surrounding circumstances.” Radeke, 444

N.W.2d at 478 (quoting W. La Fave & A. Scott, Handbook on Criminal Law § 3.5(f),

at 226 (2d ed. 1986)). Sufficient evidence to prove the specific intent to commit

sexual abuse includes “sexual comment, touching in a sexual manner, attempt to

remove clothing, or an act in any other way which would indicate a plan to engage

in sexual activity.” State v. Most, 578 N.W.2d 250, 254 (Iowa Ct. App. 1998) (citing

State v. Casady, 491 N.W.2d 782, 787 (Iowa 1992)); see also State v. Jandreau,

No. 13-0031, WL 667690, at *3 (Iowa Ct. App. Feb. 19, 2014) (finding sufficient

evidence for the specific intent to commit sexual abuse where when police found

defendant and victim the defendant had his pants off).

       S.M. testified that Johnson was not wearing any clothing below the waist

when he came to her door.2 Johnson pushed on the door while S.M. resisted.


2 Other evidence presented at trial showed Johnson was nude below the waist.
Although she did not report seeing Johnson to responding Officer Jeffries on the
day in question, Osborne testified at trial that after she heard S.M.’s screams, she
looked out of her apartment and saw Johnson without any pants. Additionally,
Officer Jeffries testified that he overheard S.M. telling Officer Drabenstot that
Johnson had not been wearing pants when he came to her door.
                                             6


While pushing his way into her apartment, S.M. testified that Johnson stated, “I’m

going to—I want to eat your pussy.”           S.M. screamed for help, and Johnson

relinquished. When police later met with Johnson, Officer Jeffries testified that

Johnson mentioned, “he knew he shouldn’t have done it, it was an improper thing

to do.”

          Viewing the evidence in the light most favorable to the State, we find the

record contains sufficient evidence for a rational jury to find Johnson had the

specific intent to commit sexual abuse when he entered S.M.’s apartment.

          III.   Conclusion

          As we find the State provided sufficient evidence to support the jury’s finding

that Johnson acted with the requisite specific intent to commit sexual abuse, we

uphold his conviction of second-degree burglary.

          AFFIRMED.